Citation Nr: 1550612	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include cervical spondylosis and degenerative disc disease.

2.  Entitlement to service connection for right ulnar neuropathy.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and substance abuse.

5.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claims were remanded by the Board in May 2014 to afford the Veteran the opportunity to have his attorney representative present evidence and argument at a hearing before a member of the Board.  That hearing was held in July 2015 and a transcript of the hearing has been associated with the electronic claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, as well as entitlement to non-service connected pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a cervical spine disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a right ulnar neuropathy disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service, is not otherwise related to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A right ulnar neuropathy disability was not incurred in service and is not otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VCAA letters provided to the Veteran in February 2008, September 2008, January 2011, and August 2012 fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  Several of the letters explained to the Veteran how disability ratings and effective dates are determined.     

As noted above, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  As the Veteran was incarcerated and arrangements could not be made with the containment facility to afford him a hearing, the Veteran's attorney representative used the opportunity to present the Veteran's case.  The attorney did not present any arguments as to the two issues finally adjudicated herein.  Instead, the attorney argued that the Veteran's mental health claims should be remanded to obtain an examination or opinion.  The Board agrees.  In light of the foregoing, the Board concludes that the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) have been met in this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and personnel records are in the file.  The Board recognizes that the Veteran contends that he received treatment on multiple occasions from the VA West Los Angeles Medical Center (VAMC) and there are records that support his contentions.  However, the VAMC has indicated on multiple occasions that the actual medical treatment records could not be located.  The Veteran acknowledges that he has personally attempted to obtain the records and also has been unable to obtain the records.  Certain VA treatment records have been obtained, but these are the extent of the available records.  The RO has indicated that all potential repositories for the records have been contacted and that no additional records are available.  As such, the Board sees no reasonable basis for remanding the claims in an attempt to locate the missing records.  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  The Veteran otherwise has referenced no outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  As to the Veteran's cervical spine and right ulnar neuropathy claims, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any current cervical spine or right ulnar neuropathy disabilities and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of symptomatology from service and no competent and credible evidence otherwise linking any current cervical spine or right ulnar neuropathy disability to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  The Board finds it extremely significant that although the Veteran's attorney representative contended that a VA mental health examination was warranted based on the evidence of record, that no similar argument was raised regarding the cervical spine or right ulnar neuropathy claims.  

In reaching the conclusion that an examination is not necessary for the cervical spine and right ulnar neuropathy claims, the Board acknowledges that the RO attempted to schedule the Veteran for a general medical examination in September 2008 that would have included consideration of these claims.  As will be discussed below, the evidence does not indicate that the RO complied with VA's requirements for attempting to schedule examinations for incarcerated veterans.  However, as to the neck and right upper extremity claims, and unlike the mental health disorder claims, there is no credible or competent evidence linking the disorders to service and, as such, a remand to obtain a VA examination or medical opinion is not necessary.

Based on the provision of the July 2015 videoconference hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, however, there is no presumed service connection because arthritis of the cervical spine was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that his current neck and right arm problems are the result of an in-service accident where he slipped and fell on a crate and landed on his right side.  Although the Veteran admits that he did not immediately seek treatment, he asserts that he eventually sought treatment in service.  At that time, he was told that everything seemed to be all right other than some bruises and the Veteran was directed to return to work.  The Veteran's service treatment records do not include documentation of this incident, but the Board will presume that the reported incident occurred for the purpose of this decision.  That said, the Veteran had normal spine, upper extremity, and neurologic examinations during his August 1975 separation examination.  

After service, treatment records include complaints of back and lower extremity radiculopathy symptoms from at least January 1989.  A March 1989 VA treatment record, for example, indicated that the Veteran had been experiencing continued low back pain secondary to a January 1989 assault.  In April 1996, the Veteran was seen for low back pain and lower extremity radiculopathy, but neck and right upper extremity problems were not mentioned.  

Treatment records from the Veteran's period of incarceration include a January 2004 x-ray report that found lower cervical spondylosis.  An April 2005 x-ray report noted a history of acute neck pain and found degenerative changes at C5-C6 and C6-C7, in addition to anterolisthesis of C4 on C5 and narrowing of the left C4-C5 and C3-C4 neuroforamen.  In April 2006, the Veteran reported neck problems for the past "2+" years.  A June 2006 private treatment record noted pain in the cervical region since 2004.  

After filing his claim for VA benefits, in December 2007, the Veteran reported the onset of neck pain about 20 years previously following a fall and that a motor vehicle accident had aggravated the pain.  A May 2009, prison medical treatment record described the Veteran's reported 1974 injury after which he "developed acute pain in the right shoulder down the right arm beginning at the right side of the neck.  Pain extended to the middle finger of the right hand.  Since then, he has had recurring symptoms, noting stiffness in the neck; pain returning to the neck, but did note tingling sensations were no longer present; mostly neck and arm pain."  He also had injured his right arm in 2007 "when he was close to the toilet and landed on his right hand side while he was in his cell.  This, he states, has triggered his new onset of pain in the right arm."  A June 2009 record indicated that there was a history of pain that had been present since 1974.  In July 2010, the Veteran underwent surgery on the neck, where he underwent an anterior cervical discectomy at C5-C6 and C6-C7 and anterior cervical fusion of C5-C6 and C6-C7.  At the time of the surgery, the Veteran reported a 2-year history of recurring pain in the neck and radiating pain down the right arm, although he did claim that the initial symptoms began following an injury in 1974.  

Thus, the Veteran has currently diagnosed cervical spine and right ulnar neuropathy disabilities.  The crucial inquiry, therefore, is whether those disabilities are related to any incident of service.  For the reasons and bases set forth below, the Board concludes they are not.

The Board finds there is no credible and competent evidence of record demonstrating the onset of chronic neck or right upper extremity problems in service or continuity of such symptomatology since service.  Moreover, no medical professional has suggested that there is any link or relationship between current cervical spine or right ulnar neuropathy disabilities and the Veteran's military service.

The Board acknowledges the Veteran's assertions that his current cervical spine and right ulnar neuropathy disabilities were caused by his in-service slip and fall accident.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of neck and right upper extremity pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of neck and right upper extremity problems that were first discussed multiple years after separation from service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The Board finds any attempted link by the Veteran particularly problematic given his contradictory reports regarding the onset of his neck and right upper extremity symptoms.  As noted above, the earliest medical treatment records detailing neck or upper extremity problems relate such symptom onset to 2004, or nearly 30 years after separation from service.  Significantly, the Veteran's initial claim also indicated that the onset of his neck and right upper extremity disabilities was years after separation from service.  Specifically, in his December 2007 claim for entitlement to service connection, he indicated that the chronic neck pain and right ulnar neuropathy began in approximately September 1985, or over a decade after separation from service.  Moreover, his May 2009 notice of disagreement with the May 2009 rating decision also indicated that the Veteran did not have ongoing neck or right arm problems from the in-service fall.  Therein, the Veteran stated that as time progressed "the same injuries had started to re-occur and started to get worse and worse."  (Emphasis in original.)  In addition, "At the time of the accident on ship, I seriously did not believe that I was hurt that bad, until now because the deterioration of body strength and injury are in the same exact areas, and which I am getting treated for today and which I am on heavy pain killers for."  (Emphasis in original.)

Since filing his claims for entitlement to service connection the Veteran has made irregular reports of ongoing neck and/or right upper extremity symptoms from the time of the 1974 in-service accident.  To the extent that any of the Veteran's statements could be construed as an implicit assertion of a continuity of symptomatology, the Board finds such assertions not credible in light of the Veteran's consistent and explicit reports of symptoms onset from approximately 2004, as discussed above.  As such, the Board finds the Veteran's representations regarding neck and right upper extremity problems (or the lack thereof) made prior to filing his claims of significantly greater probative value than his current statements made in pursuit of VA compensation benefits.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that any statements regarding continuity of symptomatology are simply not credible evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In reaching that decision, the Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced ongoing neck and/or right upper extremity problems from service.  Rather, this is a case in which the record includes explicit attributions of onset multiple decades after separation from service. 

In summary, no medical professional has attributed the Veteran's current cervical spine or right upper extremity neuropathy to his military service.  The Board does not find the Veteran's contention that such problems are related to service to be competent or credible evidence.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disability, to include cervical spondylosis and degenerative disc disease, is denied.

Entitlement to service connection for right ulnar neuropathy is denied.


REMAND

The claims file indicates that a VA mental health examination was scheduled for the Veteran in September 2008.  However, the Veteran was incarcerated at the time and was not able to report for the examination. 

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  However, there is no further information of record regarding the steps that were taken to attempt to provide the necessary examination.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as those individuals are entitled to the same care and consideration given to non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated veteran for the examination.

In this case, as the Veteran is incarcerated the attempt to schedule an examination needed to be undertaken pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  As the evidence of record does not show that those procedures were followed, a new attempt to obtain the examination must be made following the relevant procedures.

Notwithstanding the above, the Board notes that if the Veteran is no longer incarcerated, the normal procedures for providing a VA examination should be followed.

Finally, the Board finds that the claim for entitlement to nonservice-connected pension is inextricably intertwined with the pending claims for entitlement to service connection.  The claim for pension, therefore, is remanded and a final decision on this matter will be issued when the claims for entitlement to service connection are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify whether the Veteran is presently incarcerated and the current place of incarceration.  If the Veteran has been released from incarceration, attempt to obtain his home or mailing address.

2.  Once the above has been completed, take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  If the Veteran is unavailable for examination after following those procedures due to incarceration, document in detail all of the steps taken in attempting to conduct an examination and obtain a medical opinion from a VA or VA-contracted psychiatrist or psychologist.  The examiner (or opinion provider) should consider the claims file and should note review of the record in the report.  All indicated studies should be performed (to the extent possible), and all findings should be reported in detail.  The examiner (or opinion provider) should provide the following information:

a) Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b) If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c) If so, are the Veteran's symptoms related to the claimed stressor?

d) As to any other diagnosed psychiatric disorder, including bipolar disorder, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during military service or is otherwise related to military service?

3.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


